Case: 1:19-cv-05302 Document #: 10-1 Filed: 10/15/19 Page 1 of 3 PagelD #:18

Exhibit
A

Exhibit A

 
Case: 1:19-cv-05302 Document #: 10-1 Filed: 10/15/19 Page 2 of 3 PagelD #:18
Case: 1:19-cv-05302 Document #: 6 Filed: 09/03/19 Page 1 of 2 PagelD #:9

A0440 (Rev. 05/00) Summons in a Civil Action

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS

_ SUMMONS IN A CIVIL CASE
_ TRUSTEES OF THE IRON WORKERS
WELFARE PLAN
CASE NUMBER: 19-CV-5302
V. ASSIGNED JUDGE:

Robert M. Dow, Jr.

BAADE MANAGEMENT CO., INC. d/b/a
BMC, INC., a foreign corporation not licensed
to do business in Illinois

DESIGNATED
MAGISTRATE JUDGE: Susan E. Cox

TO: (Name and address of Defendant)

BAADE MANAGEMENT CO., INC. d/b/a BMC, INC.
clo FRANK BAADE, PRESIDENT

20 LANE 325 LAKE JAMES A-3

ANGOLA, IN 46703

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and addeess)

DANIEL P. McANALLY

WHITFIELD McGANN & KETTERMAN
111 E. WACKER DRIVE

SUITE 2600

CHICAGO, IL 60601

an answer to the complaint which is herewith served upon you, 21 days after service of this

summons upon you, exclusive of the day of service. Ifyou fail to do so, judgment by default will be taken against you for
the relief demanded in the cornplaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.

   
 

THOMAS G. BRUTON, CLERK & P

‘

 
 

August 7, 2019

 

 

 
   
 
  

(By) DEPUTY CLERK DATE

oe

es BATE
ere)
=

 

 
Case: 1:19-cv-05302 Document #: 10-1 Filed: 10/15/19 Page 3 of 3 PagelD #:18
Case: 1:19-cv-05302 Document #: 6 Filed: 09/03/19 Page 2 of 2 PagelD #:9

FORM BC A-5.25 (rev, Dac. 2014)
AFFIDAVIT OF COMPLIANCE . 4

FOR SERVICE ON SECRETARY OF STATE

Business Corporation Act ; AUG 13 2019
f Business Servi

poe. Second St, Am, 350 JESSE WHITE .

Springfield, IL 62756 SECRETARY OF STATE

217-782-6961
www,.cyberdrivelllinols.com

Payment must be made by check or money
order payable to Secretary of State, :

SEU G54 95 }1] /
Filing Fee: $10 Fllo# 199 Approved: c f

a

 

 

 

Submit In duplicate Type or Print clearly In black ink —-—--— Do not write above this line
1. Title and Number of Case:
Trustees of the Iron Workers Welfare first named plaintiff

 

Vv, Number: 19cv5302
Baade Management Co,, Ind. d/b/a _ first named defendant

2, Name of corporation being served: Baade Management Co., Inc.

3, - Title of court In which an action, sult or proceeding hag been commenced: U.S. Dist. Court/N.D. of Illinois
4. Title of instrument being served: Complaint/Summons

5, Basis for service on the Secretary of State: (check and complete appropriate box)

a. [2 The corporation’s registered agent cannot with reasonable diligence be found at the registered office of
racord in Iilinois.

b, (J The corporation has failed to appoint and maintain a registered agent in Illinois.

c, {1 The corporation was dissolved on ' : the conditions
A Ye
of paragraphs (a) or (0) above exist; and the actlon, sult or proceeding has been instituted against or
has affected the corporation within five (6) years thereafter.

d. © The corporation's authority to transact business in lllinols has been. withdrawn/revoked (circle one) on

Month Day Year
6. & The corporation is a foreign corporation that has transacted business in linols without procuring authority,
contrary to the provisions of the Business Corporation Act of 1983.

8. Address to which the undersigned will cause a copy of the attached process, notice or demand to be sent by certifi
or registered mail:.c/o Prank Baade, President, 20 Lane 325 Lake James A-3, Angola, IN 46703 ¥ certified

7 ©The undersigned affirms, under penalties of perjury, that the facts stated herein are true, correct and complete.

 

 

 

 

 

Parriele fone Lona PAL, woo August 7 2019
Signature of Afflant ee A Month Day , Year
(312 ) 25169700 . —
Telephone Number TENDERED Cees NEO
Return to (please type or print clearly): C ORP. DEP ART MENT
McGann, Ketterman & Rioux
. Name AUG 0 8 2019
111 E. Wacker Dr., Suite 2600
Stract . AGCEPTANCE AND “FILED” DATE
Chicago, IL_60604 ZOTABLISHED ONLY AFTER
City/Town State Zip REVIEW

Printed by autharity of the State of Iitinois, January 2015 — 1 — C 213,11

=n for /

 

 
